Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blinn, U.S. pat. Appl. Pub. No. 2008/0201487, in view of Han, U.S. pat. Appl. Pub. No. 2002/0065909, and Jacobson, U.S. pat. Appl. Pub. No. 2006/0287936.
	As per claim 1, Blinn discloses system comprising:
a) a vendor/user device 204, a tracker server 206, and a root domain name system (DNS) server 208, wherein the vendor/user device, the tracker server, and the root DNS server are operatively connected to one another (see par 0032);
b) wherein the vendor/user device 204 is configured to report a local IP address corresponding to the user device to the tracker server 206 (par 0059);
c) wherein the tracker server 206 is configured to receive the local IP address from the user device, create a device specific subdomain (“DSS”) for the user device, wherein the DSS is compatible with DNS server registration requirements, and send the DSS and the local IP address to the DNS server 208 (pars 0036-0038);
d) wherein the DNS server maintains a registration database and is configured to receive the DSS and local IP address from the tracker server, and update the registration database by mapping the DSS and the local IP address (see par 0059).
	Blinn does not teach configuring a vendor kiosk to automatically connect to a local area network upon boot-up. However such use of auto-configuration function for a vendor kiosk is 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize such auto-configuration function in Blinn because it would have enabled the vendor kiosk to automatically configure and connect to the tracker server (see Han, par 0009).
	Blinn also does not explicitly teach generating device specific subdomain based on unique identifier associated with the kiosk. However, Jacobson discloses a method for generating and assigning a subdomain name to a device or service based on unique identifier associated with device or service (see Jacobson, par 0008-0009). More particularly, Jacobson teaches generating and providing subdomain name and/or subdomain pages to a remote client device in response to receiving a selection of domain name of a preferred retail store location, e.g., www.clifford.com, from the remote client device (see Jacobson, par 0019-0020).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Blinn with Jacobson teaching because it would have enabled generating unique searchable subdomain names for specific service or device (see Jacobson, par 0008-0009). 
	As per claim 2, Blinn teaches providing the subdomain to a remote user device in response to selection from the remote client device, wherein the subdomain is configured to resolve at the root DNS server into local IP address corresponding to the user device (see pars 0033-0034).

	As per claims 5-6, Blinn teaches checking to ensure the generated/registered subdomain is unique (see par 0039).
	As per claim 7, Blinn teach storing by the tracker server IP address along with other unique identifier for the user device (see pars 0037-0038).
	As per claim 8, Blinn teaches that tracker server 206 transmit to a user device a (subdomain) name that resolves to a local IP address of the user device (see par 0046).
	As per claims 9-10, Blinn teaches using a DNS server to map a subdomain name to a corresponding IP address for a user device in response to receiving a request (see pars 0014, 0029).
	As per claims 11-12, Blinn also teaches using a subdomain for a business, e.g., providing service on the Internet (see par 0034). It would have been obvious to one skilled in the art to recognize establishing direct connection between a user/vendor and a customer because it would have enabled two parties to conduct a business, e.g., sending/receiving a message/order.


Response to Amendment
3.	Applicants' arguments filed April 21, 2021 have been fully considered but are not deemed persuasive.

	Jacobson teaches that once the domain of a preferred retail store (or preferred retail store location) is indexed and its subdomains established, specific subdomain name and/or subdomain pages are provided to a remote client device in response to client device accessing the domain page, e.g., Clifford.com, or accessing the subdomain pages directly, e.g., 123MapleStreet14614.Clifford.com (see par 0020). Thus, the examiner submits that Jacobson discloses the alleged limitation.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Viet D Vu/
Primary Examiner, Art Unit 2448
4/28/21